Global Health Voyager 7800 Oceanus Drive Los Angeles, CA 90046 1/3/2014 Via EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549-6010 Attn: Ms. Linda Cvrkel, Branch Chief Ms. Claire Erlanger, Staff Accountant Re: Global Health Voyager, Inc. Extension Request for Response to Letter from the Securities and Exchange Commission dated December 24, 2013 Dear Ms. Cvrkel and Ms. Erlanger: We have reviewed the letter of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated December 24, 2013, with respect to the following annual and periodic report of Global Health Voyager, Inc. (the “Registrant” or the “Company”): the Form 10-K for the Fiscal Year Ended December 31, 2012 filed with the Commission on May 17, 2013. As discussed with Ms. Erlanger, we respectfully request a 30 day extension to respond to the comment letter. Very truly yours, Global Health Voyager By: /s/ Ali Moussavi Ali Moussavi Chief Executive Officer
